EXHIBIT 10.1

 
ANTRIABIO, INC.

 
SUBSCRIPTION AGREEMENT
 
FOR CONVERTIBLE PROMISSORY NOTE AND WARRANT


 
OFFERING
 
1.           Subscription.  The undersigned (“Subscriber”) hereby irrevocably
subscribes for the purchase of a convertible promissory note (the “Convertible
Note”) to be issued by AntriaBio Inc., a Delaware corporation (the “Company”,
“us”, “our”, “we” “AntriaBio”), in the principal amount (the “Note Amount”) set
forth on the signature page below, together with a warrant (the “Warrant”) to
purchase shares of common stock of the Company (the “Shares”).  The forms of
Convertible Note and Warrant are attached hereto as Exhibits A and B,
respectively.  Subscriber has tendered a check payable to the Company, or sent
funds via wire transfer, in the amount of the Note Amount.
 
2.           Acknowledgments.  Subscriber acknowledges that:
 
2.1           Information; Opportunity to Ask Questions and Review
Documents.  All instruments, documents, records, and financial information
pertaining to the Company and this investment (the “Investment”) requested by
Subscriber have been made available for inspection by Subscriber and
Subscriber's professional advisors.  Subscriber has had the opportunity to ask
questions of the executive officers of the Company and, to the extent Subscriber
utilized such opportunity, Subscriber received satisfactory answers concerning
the Company, its operations and financial needs, and the Investment.  There is
available to Subscriber, by contacting the executive officers of the Company,
the opportunity to obtain any additional information which the Company possesses
or can obtain without unreasonable effort or expense that is necessary to verify
information provided to Subscriber.
 
2.2           Non-reliance.  In making his, her, or its decisions to invest in
the Convertible Note and Warrant, the undersigned has relied solely upon the
Company’s public filings with the Securities and Exchange Commission, this
Subscription Agreement and the Exhibits hereto, and materials made available to
the undersigned, by the Company, at the undersigned’s request.  The undersigned
acknowledges that he, she, or it has not relied on any representations or
warranties (oral or written), not contained or referenced in this Subscription
Agreement, and the Exhibits hereto.
 
2.3           No General Advertising.  Subscriber was not contacted for purposes
of this Investment through use of any form of general or public advertising,
such as media, public seminars or presentations, the Internet, or other means
generally available to the public.
 
 
 

--------------------------------------------------------------------------------

 
 
2.4           Restrictions on Transfer.
 
(a)  Subscriber understands and agrees that the Convertible Note, Shares and
Warrant (together, the “Securities”) have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any other state, and the Company has no obligation or current intention
to register the Securities, and accordingly, the Securities must be held
indefinitely unless they are subsequently registered or unless, in the opinion
of counsel reasonably acceptable to the Company, a sale or transfer may be made
without registration under Federal and state securities laws.  Subscriber
further agrees that any certificate evidencing the Securities may bear a legend
restricting the transfer of any of the Securities in a manner generally
consistent with the foregoing.
 
(b)  Subscriber is aware of the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permit limited public resale of “restricted
securities” acquired by non-affiliates of the issuer thereof, directly or
indirectly, from the issuer (or from an affiliate of such issuer), in a
non-public offering subject to the satisfaction of certain conditions, if
applicable, including, among other things, the availability of certain public
information about the Company and the resale occurring not less than six (6)
months after the party has purchased and paid for the securities to be sold.
 
(c)  Subscriber further understands that, at the time Subscriber wishes to sell
the Shares, there may be no public market upon which to make such a sale and
that, even if such a public market then exists, the Company may not have filed
all reports and other materials required under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, other than Form 8-K reports, during
the preceding twelve (12) months and that, in such event, because the Company
may have been a “shell company” as contemplated under Rule 144(i), Rule 144 may
not be available to Subscriber.
 
(d)  Subscriber further understands that in the event all of the requirements of
Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.
 
2.5           Payment of Commission.  Subscriber understands and acknowledges
that the Company has agreed to pay a cash commission to Paulson Investment
Company, Inc. (“PIC”), in an amount equal to 10% of the principal amount of the
Convertible Note.  PIC will also receive a non-accountable expense fee equal to
3% of the principal amount of the Convertible Note.  Additionally, upon a
conversion of the Convertible Note, whether automatic, or voluntary, the Company
will pay PIC a cash commission in an amount equal to 5% of the outstanding
principal and interest amount of the Convertible Note, and will also issue a
warrant to PIC (“PA Warrants”) to purchase 15% of the total outstanding
principal amount of the Convertible Note.  The PA Warrants shall have a strike
price equal to the Conversion Price as defined in the Convertible Note.

-2-
 

--------------------------------------------------------------------------------

 
 
3.   Representations. Subscriber represents, warrants and covenants as follows:
 
3.1           Investor Qualifications.  Subscriber is an accredited investor
under state and federal securities laws and qualifies as such under the category
or categories indicated below:
 
(Please initial to the left of each applicable criteria)
 

  _______
Category 1.
A bank, as defined in Section 3(a)(2) of the Securities Act, whether acting in
its individual or fiduciary capacity; or
          _______ Category 2.
A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or

 

  _______ Category 3.
A broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934, as amended; or
          _______ Category 4.
An insurance company as defined in Section 2(a)(13) of the Securities Act; or
          _______ Category 5.
An investment company registered under the United States Investment Company Act
of 1940; or
          _______ Category 6.
A business development company as defined in Section 2(a)(48) of the United
States Investment Company Act of 1940; or
          _______ Category 7.
A small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the United States Small Business
Investment Act of 1958; or
          _______ Category 8.
A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of $5,000,000; or
          _______ Category 9.
An employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974 in which the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance company or registered investment
adviser, or an employee benefit plan with total assets in excess of $5,000,000
or, if a self-directed plan, with investment decisions made solely by persons
who are accredited investors; or
          _______ Category 10. A private business development company as defined
in Section 202(a)(22) of the United States Investment Advisers Act of 1940; or

 
 
-3-
 

--------------------------------------------------------------------------------

 
 

  _______ Category 11.
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the Shares
offered, with total assets in excess of $5,000,000; or
          _______ Category 12.
Any director or executive officer of the Corporation; or
          _______ Category 13.
A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of this purchase exceeds $1,000,000; provided,
however, that (i) person’s primary residence shall not be included as an asset;
(ii) indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of the sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability; or

 

  _______ Category 14.
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year; or
          _______ Category 15.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act; or
          _______ Category 16. Any entity in which all of the equity owners meet
the requirements of at least one of the above categories.        

 
3.2           Speculative Investment.  Subscriber acknowledges that the
Securities are issued by a biotech company with products under research and
development and the Investment therefore involves a high degree of risk of
loss.  In addition, there are substantial restrictions on the transferability of
the Securities, making it very difficult to liquidate the
Investment.  Subscriber has sufficient resources to provide for Subscriber's
current needs and contingencies, has no need for liquidity in this Investment
for an indefinite period of time, and can afford to sustain a complete loss with
respect to the purchase of the Securities. Subscriber is aware that the Company

-4-
 

--------------------------------------------------------------------------------

 

has a limited financial and operating history; that in its initial years, the
Company has experienced and expects to continue to experience substantial
losses; and that there is no assurance that the Company will produce revenues or
be operated profitably.  For more information regarding some of the specific
risks impacting the Company see the “RISK FACTOR” section of this Subscription
Agreement.
 
3.3           Evaluation of Investment.  Subscriber has substantial knowledge
and experience in financial and business matters and is capable of evaluating
the merits and risks of the Investment.  In making the Investment, Subscriber
has relied solely on Subscriber's independent investigation and Subscriber's own
tax and legal advisors.  Subscriber has sought and received all investment,
legal, technical and accounting advice Subscriber believes is necessary to
adequately evaluate the Investment.
 
3.4           Investment Purpose.  Subscriber is acquiring the Convertible Note
and Warrant solely for Subscriber's own account, for investment, and not with a
view to the distribution or resale of the Securities.
 
3.5           No Other Representations.  No representations or warranties have
been made to Subscriber with regard to the Company, its proposed business or
operations, the Securities, or any other matter other than those contained
herein, and the exhibits hereto.
 
3.6           Confidentiality.  Subscriber will maintain the confidentiality of
any confidential information and materials disclosed to Subscriber by the
Company, and will not use any such information except for the purpose for which
it is intended, which is to evaluate a potential investment in the Company.
 
The foregoing representations and warranties are true and accurate as of the
date hereof and shall be true and accurate as of the date of delivery of this
Subscription Agreement and shall survive such delivery.
 
4.           Reliance; Indemnity.
 
4.1           Reliance on Representations.  Subscriber acknowledges that the
Company is relying on the information and representations in this Subscription
Agreement.  Subscriber affirms that all of Subscriber's answers herein and in
Exhibit C hereto are accurate and complete and may be relied upon by the Company
and PIC in determining the availability of an exemption from registration for
the offer and sale of the Securities.  Subscriber agrees to provide such
additional confirmation of Subscriber's status as the Company may request.
 
4.2           Indemnification.  Subscriber agrees to indemnify and hold harmless
the Company, PIC and each of its executive officers, directors, and agents from
and against any and all loss, damage, costs, liability or expense due to or
arising out of a breach of any representation or warranty of Subscriber
contained herein.
 
5.           Right to Accept or Reject Subscription.  Subscriber understands
that this subscription may be accepted or rejected in whole or in part by the
Company in its sole and absolute discretion and if rejected the subscription
price will be returned without interest.
 
-5-
 

--------------------------------------------------------------------------------

 
 
6.           Other Financings.  Subscriber understands that the Company will in
all likelihood engage in other financings, which may include additional sales of
the Company's debt or equity securities, on the same or different terms than
provided herein, including higher or lower interest rates, conversion prices or
Warrant exercise prices than offered to Subscriber.  In addition, such
securities may have rights that are senior to the Shares, including preferential
rights to dividends and liquidation proceeds, preferential voting rights
(including rights to elect directors), and redemption or other rights that may
be dilutive or otherwise adverse to the rights of common shareholders.  Debt
securities may include restrictive covenants that limit the operations of the
Company.
 
7.           General.  This Subscription Agreement shall be governed by the laws
of the State of Delaware, without regard to its principles of conflicts of laws,
contains the sole and entire understanding of the parties with respect to its
subject matter and all prior negotiations, discussions, commitments and
understandings previously between the parties with respect thereto are merged
herein.  This Subscription Agreement cannot be changed or terminated or any
performance or condition waived in whole or in part except by a writing signed
by the party against whom enforcement of the change, termination or waiver is
sought.  The waiver of any breach of any term or condition of this Subscription
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition.
 
RISK FACTORS
 
An investment in us involves a high degree of risk. You should consider
carefully the following information about these risks before deciding to
purchase any of our securities. If any of the events or developments described
below actually occurs, our business, results of operations and financial
condition would likely suffer. In these circumstances, you may lose all or part
of your investment. In addition, it is also possible that other risks and
uncertainties that affect our business may arise or become material in the
future.  For more information on risks affecting AntriaBio, Inc. please review
our Annual, Quarterly and Current Reports filed with the Securities and Exchange
Commission on EDGAR at www.sec.gov.
 
Risks Related to Our Business
 
We will need substantial additional capital to fund our operations and if we
fail to obtain additional capital, we may be unable to complete the development
and commercialization of our product candidates or continue our research and
development programs
 
Our operations will consume substantial amounts of cash. We expect to spend
substantial amounts on research and development, including amounts spent on
conducting preclinical activities, clinical trials for our product candidates,
manufacturing, clinical trial materials, and expanding our research and
development program. We currently have minimal cash on hand and as of September
30, 2013 we had a working capital deficit of $5,103,961 which included
$4,202,384 of principal and interest on convertible notes which have the option
of being converted into common stock. It is anticipated that we will need
approximately $10 million capital through the fiscal year ended June 30, 2014 to
cover operating expenses, clinical testing and leasehold improvements on a lab
facility. We expect that our cash used by operations will continue to increase
for the next several years. If we are unable to raise additional capital when

-6-
 

--------------------------------------------------------------------------------

 

required or on acceptable terms, we may have to significantly delay, scale back
or discontinue one or more of our drug development or research and development
programs. We also may be required to:
 

  ● seek collaborators for our product candidates at an earlier stage than
otherwise would be desirable and on terms that are less favorable than might
otherwise be available; and         ● relinquish, license or otherwise dispose
of rights to technologies, product candidates or products that we would
otherwise seek to develop or commercialize ourselves on terms that are less
favorable than might otherwise be available.

 
We rely on a single product candidate and if the market for AB101 does not
develop as we anticipate, our revenues may decline or fail to grow, which would
adversely affect our operating results
 
Initially, we expect to derive all of our revenues, if any, from AB101. There is
no current market for AB101, as it is a pre-clinical drug candidate, so it is
uncertain whether AB101 will achieve and sustain high levels of demand and
market acceptance. Our success will depend to a substantial extent on the
willingness of consumers to accept AB101 as a viable treatment option for
diabetes. Failure of consumers to accept AB101 would significantly adversely
affect our revenues and profitability.
 
We are at an early stage of development as a company and we do not have, and may
never have, any products that generate significant revenues
 
We are at an early stage of development as a proprietary product specialty
pharmaceutical company and we do not have any commercial products. Our existing
product candidates will require extensive additional clinical evaluation,
regulatory review, significant marketing efforts and substantial investment
before they could provide us with any revenues. Our efforts may not lead to
commercially successful products, for a number of reasons, including:
 

  ● our product candidates may not prove to be safe and effective in clinical
trials;         ● we may not be able to obtain regulatory approvals for our
product candidates or approved uses may be narrower than we seek;         ● we
may not have adequate financial or other resources to complete the development
and commercialization of our product candidates; or      

 
 
-7-
 

--------------------------------------------------------------------------------

 
 

  ● any products that are approved may not be accepted or reimbursed in the
marketplace.

 
We do not expect to be able to market any of our product candidates for a number
of years. If we are unable to develop, receive approval for, or successfully
commercialize any of our product candidates, we will be unable to generate
significant revenues. If our development programs are delayed, we may have to
raise additional capital to fund operations or reduce or cease our operations.
 
We have never generated any revenues and may never become profitable
 
Since inception we have not generated any revenues and we have incurred an
accumulated deficit of $8,836,001 through September 30, 2013. We expect to
continue to incur substantial operating losses for the next several years as we
pursue our clinical trials and research and development efforts. To become
profitable, we must successfully develop, manufacture and market our product
candidates, either alone or in conjunction with possible collaborators. We may
never have any revenues or become profitable.
 
If our product candidates do not meet safety or efficacy endpoints in clinical
evaluations, they will not receive regulatory approval and we will be unable to
market them
 
The regulatory review approval process typically is expensive, takes many years
and the timing of any approval cannot be accurately predicted. If we fail to
obtain regulatory approval for our current or future product candidates, we will
be unable to market and sell such products and therefore may never be
profitable.
 
As part of the regulatory approval process, we must conduct preclinical studies
and clinical trials for each product candidate to demonstrate safety and
efficacy. The number of preclinical studies and clinical trials that will be
required varies depending on the product candidate, the indication being
evaluated, the trial results and regulations applicable to any particular
product candidate.
 
The results of preclinical studies and initial clinical trials of our product
candidates do not necessarily predict the results of later-stage clinical
trials. Product candidates in later stages of clinical trials may fail to show
the desired safety and efficacy despite having progressed through initial
clinical trials. We cannot assure you that the data collected from the
preclinical studies and clinical trials of our product candidates will be
sufficient to support FDA or other regulatory approval. In addition, the
continuation of a particular study after review by an independent data safety
monitoring board does not necessarily indicate that our product candidate will
achieve the clinical endpoint.
 

-8
 

--------------------------------------------------------------------------------

 
Our current supply of AB101 may be insufficient in terms of quality and quantity
which would delay preclinical trials
 
We acquired a supply of AB101 through the acquisition of assets from PR
PHARMACEUTICALS INC.. We have contracted to have this supply filled for use in
our preclinical trials. If the supply has expired or has other quality issues
that make it unusable, we could not use it in our preclinical trials. Any
inability to use our supply of AB101 would cause delays and increase costs.
 
Our limited operating history makes it difficult to evaluate our business and
prospects
 
Our operations to date have been limited to organizing and staffing our company
and acquiring product and technology rights. We have not demonstrated an ability
to perform preclinical testing, conduct clinical trials, hire staff, obtain
regulatory approval for or commercialize a product candidate. Consequently, any
predictions about our future performance may not be as accurate as they could be
if we had a history of successfully hiring staff, or testing, developing and
commercializing pharmaceutical products.
 
Our competitors may develop and market drugs that are less expensive, more
effective or safer than our product candidates
 
We are not aware of any products in development for a once-a-week treatment of
diabetes using human insulin. We are also not aware of any products in
development for once-a-month treatment of diabetes using human GLP-1. The
pharmaceutical market is highly competitive. For our product candidates that use
currently approved active ingredients, we will face competition from the
existing delivery method with each product candidate for which we are able to
obtain approval. In particular, if we successfully commercialize AB101, our
product candidate would compete directly against Lantus, Levemir, and Novo
Nordiok’s Tresiba, which is pending FDA approval. Additionally, other
pharmaceutical and biotechnology companies may be developing improved
formulations of the same drugs that will compete with products we are
developing. It is possible that our competitors will develop and market products
that are less expensive, more effective or safer than our future products or
that will render our products obsolete. We expect that competition from
pharmaceutical and biotechnology companies, universities and public and private
research institutions will increase. Many of these competitors have
substantially greater financial, technical, research and other resources than we
do. We may not have the financial resources, technical and research expertise or
marketing, distribution or support capabilities to compete successfully.
 
We face potential product liability exposure, and, if successful claims are
brought against us, we may incur substantial liability
 
The use of our product candidates in clinical studies and the sale of any
products for which we obtain marketing approval expose us to the risk of product
liability claims. Product liability

-9
 

--------------------------------------------------------------------------------

 
claims might be brought against us by consumers, health care providers,
pharmaceutical companies or others selling or otherwise coming into contact with
our products. If we cannot successfully defend ourselves against product
liability claims, we could incur substantial liabilities. In addition,
regardless of merit or eventual outcome, product liability claims may result in:
 

  ● impairment of our business reputation;         ● withdrawal of clinical
study participants;         ● costs of related litigation;         ● distraction
of management’s attention from our primary business;         ● substantial
monetary awards to patients or other claimants;         ● the inability to
commercialize our product candidates; and         ● decreased demand for our
product candidates, if approved for commercial sale.

 
We currently do not have any product liability insurance coverage as we have not
yet begun our clinical trials on our current product candidate. We plan on
obtaining product liability insurance coverage prior to beginning our clinical
trials. Our product liability insurance coverage for our clinical studies may
not be sufficient to reimburse us for all expenses or losses we may suffer.
Moreover, insurance coverage is becoming increasingly expensive, and, in the
future, we may not be able to maintain insurance coverage at a reasonable cost
or in sufficient amounts to protect us against losses due to liability. If and
when we obtain marketing approval for any of our product candidates, we intend
to expand our insurance coverage to include the sale of commercial products;
however, we may be unable to obtain this product liability insurance on
commercially reasonable terms. On occasion, large judgments have been awarded in
class action lawsuits based on drugs that had unanticipated adverse effects. A
successful product liability claim or series of claims brought against us could
cause our stock price to decline and, if judgments exceed our insurance
coverage, could decrease our cash and adversely affect our business.
 
Our management team is incomplete and we rely on our Chief Executive Officer and
Chief Scientific Officer
 
Our management team is incomplete and we are continuing to search for and
recruit managers for our business. Currently, we rely on our Chief Executive
Officer and Chief Scientific Officer. There can be no assurance that we will be
able to find and successfully recruit qualified managers. If we lose our Chief
Executive Officer and Chief Scientific Officer or cannot recruit


-10-
 

--------------------------------------------------------------------------------

 
additional qualified managers, we are unlikely to have success in developing and
commercializing our drug development assets.
 
Risks Related to Our Intellectual Property
 
If our or our licensors’ patent positions do not adequately protect our product
candidates or any future products, others could compete with us more directly,
which would harm our business
 
Our commercial success will depend in part on our and our licensors’ ability to
obtain additional patents and protect our existing patent positions,
particularly those patents for which we have secured exclusive rights, as well
as our ability to maintain adequate protection of other intellectual property
for our technologies, product candidates and any future products in the US and
other countries. If we or our licensors do not adequately protect our
intellectual property, competitors may be able to use our technologies and erode
or negate any competitive advantage we may have, which could materially harm our
business, negatively affect our position in the marketplace, limit our ability
to commercialize our product candidates and delay or render impossible our
achievement of profitability. The laws of some foreign countries do not protect
our proprietary rights to the same extent as the laws of the US, and we may
encounter significant problems in protecting our proprietary rights in these
countries.
 
The patent positions of biotechnology and pharmaceutical companies, including
our patent position, involve complex legal and factual questions, and,
therefore, validity and enforceability cannot be predicted with certainty.
Patents may be challenged, deemed unenforceable, invalidated or circumvented. We
and our licensors will be able to protect our proprietary rights from
unauthorized use by third parties only to the extent that our proprietary
technologies, product candidates and any future products are covered by valid
and enforceable patents or are effectively maintained as trade secrets.
 
The degree of future protection for our proprietary rights is uncertain, and we
cannot ensure that:
 

  ● we or our licensors were the first to make the inventions covered by each of
our pending patent applications;         ● we or our licensors were the first to
file patent applications for these inventions;         ● others will not
independently develop similar or alternative technologies or duplicate any of
our technologies;         ● any of our or our licensors’ pending patent
applications will result in issued patents;

 
 
-11-
 

--------------------------------------------------------------------------------

 
 

  ● any of our or our licensors’ patents will be valid or enforceable;         ●
any patents issued to us or our licensors and collaborators will provide a basis
for commercially viable products, will provide us with any competitive
advantages or will not be challenged by third parties;         ● we will develop
additional proprietary technologies or product candidates that are patentable;
or         ● the patents of others will not have an adverse effect on our
business.

 
We may be unable to adequately prevent disclosure of trade secrets and other
proprietary information
 
We rely on trade secrets to protect our proprietary know-how and technological
advances, especially where we do not believe patent protection is appropriate or
obtainable. However, trade secrets are difficult to protect. We rely in part on
confidentiality agreements with our employees, consultants, outside scientific
collaborators, sponsored researchers and other advisors to protect our trade
secrets and other proprietary information. These agreements may not effectively
prevent disclosure of confidential information and may not provide an adequate
remedy in the event of unauthorized disclosure of confidential information. In
addition, others may independently discover our trade secrets and proprietary
information. Costly and time- consuming litigation could be necessary to enforce
and determine the scope of our proprietary rights. Failure to obtain or maintain
trade secret protection could enable competitors to use our proprietary
information to develop products that compete with our products or cause
additional, material adverse effects upon our competitive business position.
 
Litigation regarding patents, patent applications and other proprietary rights
may be expensive and time consuming. If we are involved in such litigation, it
could cause delays in bringing product candidates to market and harm our ability
to operate
 
Our commercial success will depend in part on our ability to manufacture, use,
sell and offer to sell our product candidates and proposed product candidates
without infringing patents or other proprietary rights of third parties.
Although we are not currently aware of any litigation or other proceedings or
third-party claims of intellectual property infringement related to our product
candidates, the pharmaceutical industry is characterized by extensive litigation
regarding patents and other intellectual property rights. Other parties may
obtain patents in the future and allege that the use of our technologies
infringes these patent claims or that we are employing their proprietary
technology without authorization. Likewise, third parties may challenge or
infringe upon our or our licensors’ existing or future patents. Proceedings
involving our patents or patent
 
-12-
 

--------------------------------------------------------------------------------

 
 
applications or those of others could result in adverse decisions regarding the
patentability of our inventions relating to our product candidates or the
enforceability, validity or scope of protection offered by our patents relating
to our product candidates.
 
Even if we are successful in these proceedings, we may incur substantial costs
and divert management time and attention in pursuing these proceedings. If we
are unable to avoid infringing the patent rights of others, we may be required
to seek a license, defend an infringement action or challenge the validity of
the patents in court. Patent litigation is costly and time-consuming. We may not
have sufficient resources to bring these actions to a successful conclusion. In
addition, if we do not obtain a license, develop or obtain non-infringing
technology, fail to defend an infringement action successfully or have our
patents declared invalid, we may incur substantial monetary damages; encounter
significant delays in bringing our product candidates to market; or be precluded
from participating in the manufacture, use or sale of our product candidates or
methods of treatment requiring licenses.
 
If our patent and other intellectual property protection is inadequate, our
sales and profits could suffer or competitors could force our products
completely out of the market
 
Patents which prevent the manufacture or sale of our products may be issued to
others. We may have to license those patents and pay significant fees or
royalties to the owners of the patents in order to keep marketing our products.
This would cause profits on sales to suffer.
 
We have been granted patents or licensed patents in the US, but patent
applications that have been, or may in the future be, filed by us may not result
in the issuance of additional patents. The scope of any patent issued may not be
sufficient to protect our technology. The laws of foreign jurisdictions in which
we intend to sell our products may not protect our rights to the same extent as
the laws of the US.  In addition to patent protection, we also rely on trade
secrets, proprietary know-how and technology advances. We enter into
confidentiality agreements with our employees and others, but these agreements
may not be effective in protecting our proprietary information. Others may
independently develop substantially equivalent proprietary information or obtain
access to our know-how. Litigation, which is expensive, may be necessary to
enforce or defend our patents or proprietary rights and may not end favorably
for us. We may also choose to initiate litigation against other parties who we
come to believe are infringing these patents. If such litigation is unsuccessful
or if the patents are invalidated or canceled, we may have to write off the
related intangible assets and such an event could significantly reduce our
earnings. Any of our licenses, patents or other intellectual property may be
challenged, invalidated, canceled, infringed or circumvented and may not provide
any competitive advantage to us.
 
Risks Related to Our Capital Stock
 
There is a limited trading market for our common stock, which could make it
difficult for you to liquidate an investment in our common stock, in a timely
manner
 
Our common stock is currently traded on the OTCQB. Because there is a limited
public market for our common stock, you may not be able to liquidate your
investment when you want.  Even in the event we file a registration statement
with the Securities and Exchange Commission to
 
-13-
 

--------------------------------------------------------------------------------

 
register shares of our common stock, we cannot assure you that an active trading
market for our common stock will ever develop. The lack of an active public
trading market means that you may not be able to sell your shares of common
stock when you want, thereby increasing your market risk. Until our common stock
is listed on an Exchange, we expect that it will continue to be listed on the
OTCQB. However, an investor may find it difficult to obtain accurate quotations
regarding the common stock’s market value. In addition, if we failed to meet the
criteria set forth in SEC regulations, various requirements would be imposed by
law on broker-dealers who sell our securities to persons other than established
customers and accredited investors. Consequently, such regulations may deter
broker-dealers from recommending or selling our common stock, which may further
affect its liquidity.
 
We cannot assure you that our common stock will become listed on a securities
exchange and the failure to do so may adversely affect your ability to dispose
of our common stock in a timely fashion
 
We plan to seek listing of our common stock on the NYSE MKT or the NASDAQ
exchange as soon as reasonably practicable. In 2011, the NYSE MKT and the NASDAQ
amended their listing rules to restrict the ability of companies that have
completed reverse mergers to list their securities on such exchanges. In order
to become eligible to list their securities on such exchanges, reverse merger
companies must have had their securities traded on an over-the-counter market
for at least one year, maintained a closing price of $4.00 or higher for not
less than 30 of the most recent 60 days prior to the filing of an initial
listing application and prior to listing, and timely filed with the SEC all
required reports since the consummation of the reverse merger, including one
annual report containing audited financial statements for a full fiscal year
commencing after the date of the filing of the Form 8-K containing the Company’s
Form 10 information. As such, we may not be able to satisfy the initial listing
standards of the NYSE MKT or NASDAQ exchanges in the foreseeable future or at
all. Even if we are able to list our common stock on such exchanges, we may not
be able to maintain a listing of the common stock on such stock exchange.
 
Holders of our warrants will have no rights as a common stockholder until they
acquire our common stock through exercise of the warrant
 
Until you acquire shares of our common stock upon exercise of your warrants, you
will have no rights with respect to our common stock. Upon exercise of your
warrants, you will be entitled to exercise the rights of a common stockholder
only as to matters for which the record date occurs after the exercise date.
 
Our common stock may be considered a “penny stock”
 
Trades of our common stock are subject to Rule 15g-9 promulgated by the SEC
under the Securities Exchange Act of 1934, as amended, which imposes certain
requirements on broker/dealers who sell securities subject to the rule to
persons other than established customers and accredited investors. For
transactions covered by the rule, broker/dealers must make a


-14-
 

--------------------------------------------------------------------------------

 
 
special suitability determination for purchasers of the securities and receive
the purchaser’s written agreement to the transaction prior to sale. The SEC also
has other rules that regulate broker/dealer practices in connection with
transactions in “penny stocks.” Penny stocks generally are equity securities
with a price of less than $5.00 (other than securities listed on a national
securities exchange, provided that current price and volume information with
respect to transactions in that security is provided by the exchange or system).
The penny stock rules require a broker/dealer, prior to a transaction in a penny
stock not otherwise exempt from the rules, to deliver a standardized risk
disclosure document prepared by the SEC that provides information about penny
stocks and the nature and level of risks in the penny stock market. The
broker/dealer also must provide the customer with current bid and offer
quotations for the penny stock, the compensation of the broker/dealer and its
salesperson in the transaction, and monthly account statements showing the
market value of each penny stock held in the customer’s account. The bid and
offer quotations, and the broker/dealer and salesperson compensation
information, must be given to the customer orally or in writing prior to
effecting the transaction and must be given to the customer in writing before or
with the customer’s confirmation. These disclosure requirements have the effect
of reducing the level of trading activity in the secondary market for our common
stock. As a result of the foregoing, investors may find it difficult to sell
their shares.
 
We have no current plan to pay dividends on our common stock and investors may
lose the entire amount of their investment
 
We have no current plans to pay dividends on our common stock. Therefore,
investors will not receive any funds absent a sale of their shares of our common
stock. We cannot assure investors of a positive return on their investment.
 
Risks Related to the Offering
 
 We will have broad discretion as to the use of the net proceeds of this
offering, and we may not use the proceeds effectively
 
Although we plan to use the net proceeds from this offering for general working
capital purposes, our management will have broad discretion as to the
application of the net proceeds. Our stockholders may not agree with the manner
in which our management chooses to allocate and spend the net proceeds.
Moreover, our management may use some of the net proceeds for corporate purposes
that may not increase our market value or profitability.
 
We anticipate entering into a “qualified financing” as defined in the Promissory
Note, any failure to complete a “qualified financing” or any failure to realize
the expected benefits of a “qualified financing”, could negatively impact our
financial condition.


In connection with this offering we anticipate entering into a “qualified
financing” as defined in the Convertible Promissory Notes during the first
quarter of 2014, our ability to consummate the “qualified financing” is subject
to the satisfaction of certain conditions, many of which are beyond the control
of AntriaBio, including, among others, general market conditions and the volume
of trading in our shares of common stock. Any delay in completion of a
“qualified
 
-15-
 

--------------------------------------------------------------------------------

 
 
financing” could reduce the expected benefits of the “qualified financing” and
adversely affect AntriaBio’s financial condition. Moreover, there can be no
assurance that AntriaBio will conduct a “qualified financing” or realize the
benefits which it seeks to achieve from a “qualified financing”.
 
 
[The Remainder of this Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 

-16-
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Subscriber executes and agrees to be bound by this
Subscription Agreement.
 
Total Note Amount
$_________________
The Convertible Note and Warrant should be issued
in the following name(s):  (please print)
 
 
__________________________________________
 
__________________________________________
 
 
 
 
Residence or Principal Office Address of Subscriber:
 
__________________________________________
 
__________________________________________
 
__________________________________________
 
Tel:  ______________________________________
 
 
 
Social Security/Tax ID No.:
 
______________________________
Signature(s)
 
__________________________________________
 
__________________________________________
 
 
 
 

 



-17-
 

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF CONVERTIBLE NOTE
 
See Exhibit 4.1 to this Current Report on Form 8-K
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
FORM OF WARRANT
 
See Exhibit 4.2 to this Current Report on Form 8-K
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
ANTRIABIO INC.
Accredited Investor Questionnaire
Convertible Promissory Notes


STATEMENT OF POTENTIAL INVESTOR SUITABILITY
FOR INVESTMENT IN
ANTRIABIO INC.


Investors in AntriaBio, Inc., a Delaware corporation (the “Company”), must meet
certain requirements in order to comply with the nonpublic offering exemption
from registration under the Securities Act of 1933, as amended (the “Act”), and
applicable state securities laws.  Before any sale of securities is consummated,
the Company must be reasonably satisfied that the purchaser is an “accredited
investor” and has sufficient financial expertise to be able to evaluate the
merits and risks of the proposed investment.  You are requested to submit the
following information in connection with the Company’s consideration of selling
securities to you.


By signing this Questionnaire, you also confirm your understanding that the
Company will be relying on the accuracy and completeness of your responses to
establish the Company’s legal right to sell securities to you without
registration under the federal securities laws and applicable state securities
laws.  YOUR ANSWERS WILL AT ALL TIMES BE KEPT STRICTLY CONFIDENTIAL.  You agree
by signing this Questionnaire, however, that the Company may present this
Questionnaire to such parties as it deems appropriate if called upon to
establish the legality of your participation in the offering.


If there is any change in the information you provide in this Questionnaire,
please contact the Company immediately.


Please answer all questions that are applicable to you.


A.           THIS SECTION A IS TO BE COMPLETED BY INDIVIDUAL INVESTORS
(INVESTORS OTHER THAN INDIVIDUALS PROCEED TO SECTION B).
 

1. Name: __________________________________ Age: ________________   Social
Security No.:  _______________________             2. I am a resident of the
state of  ________________               My principal residence address is at: 
__________________________________________           3: Business Address:  
_______________________________________________________           4. Telephone
Nos.:  Residence:  ____________________  Business:  ___________________        
 

 
 
C-1
 

--------------------------------------------------------------------------------

 
 

5. Current Employment and Position Held:
________________________________________           6. Principal Occupation for
Last Five Years: _______________________________________           7. Highest
Educational Degree Obtained:  ________________________________________          
8:
Do you have sufficient knowledge of and experience in financial and business
matters so as to be capable of evaluating the merits and risks associated with
investing in the Company?
      Yes _____        No _____     9:
Do you understand the nature of an investment in the Company and the risks
associated with such an investment?
      Yes _____       No _____     10.
Do you understand that there is no guarantee of any financial return on this
investment and that you run the risk of losing your entire investment?
      Yes _____       No _____     11,
Do you understand that this investment is unlikely to provide liquidity in the
foreseeable future because there is no market for the Company's and the transfer
of such securities will be restricted under the securities laws?
      Yes _____       No _____     12. 
Do you have adequate means of providing for your current needs and personal
contingencies in view of the fact that this investment provides limited
liquidity?
      Yes _____       No _____     13.
Are you purchasing these securities for investment and not with the intent to
resell them?
      Yes _____       No _____     14.
You have the right, will be afforded an opportunity, and are encouraged to
investigate the Company and review relevant records and documents pertaining to
the Company and its business and to ask questions of representatives of the
Company regarding this investment and its operations and business prospects.
Have you received from the Company the documents and other information you have
deemed necessary and requested from the Company in connection with your
evaluation of your investment in the Company?
      Yes _____       No _____    

 
 
C-2
 

--------------------------------------------------------------------------------

 
 
 

15.
Have you completed your investigation and received satisfactory answers to
questions posed?
      Yes _____       No _____     16.
Have you ever invested in securities?
      Yes _____       No _____       Have you ever invested in investment
partnerships, venture capital funds, or other nonmarketable or restricted
securities?       Yes _____       No _____      
Indicate the frequency of your investments (or, if the prospective purchaser is
a corporation, partnership, or other entity, your investments on its behalf) in
nonmarketable securities (circle appropriate
answer):     Often     Occasionally    Seldom
    17.
(a) Are you a United States citizen?
      Yes _____       No _____       (b) If your answer to question 17(a) is No,
are you a United States resident for purposes of U.S. income taxation?       Yes
_____       No _____     18.
Subscriptions will be accepted only from investors who are Accredited Investors.
For purposes of enabling the Company to determine whether the undersigned
individual (“Investor”) is an Accredited Investor, please initial the category
or categories below that are true for you.
   
________
(initial)
(i) A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of this purchase exceeds $1,000,000; provided,
however, that (i) person’s primary residence shall not be included as an asset;
(ii) indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of the sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability.
    ________
(initial)
(ii) Investor is an individual who had an individual income1 in excess of
$200,000, or joint income with Investor’s spouse in excess of $300,000, in each
of the two most recent years, and has a reasonable expectation of attaining the
same income level in the current year.
       

 
 

--------------------------------------------------------------------------------

1 For this purpose, a person’s income is the amount of that person’s individual
adjusted gross income (as reported on a federal income tax return).

C-3
 

--------------------------------------------------------------------------------

 
 

________
(initial)
(iii) Investor is a director or executive officer of the Company.

 
If you have not initialed at least one of the categories above, stop here.  You
are not an accredited investor and may not participate in the offering.


The undersigned hereby represents and warrants to the Company that (a) the
information contained herein is complete and accurate and may be relied upon by
the Company, (b) the undersigned has such knowledge and experience in financial
matters that he, she or they are capable of evaluating the merits and risks of
the investment, and (c) the undersigned will notify the Company immediately of
any material change in such information occurring prior to the acceptance or
rejection of his subscription.


The undersigned has or have executed this Accredited Investor Questionnaire this
_____ day of _________________, 20__.
 
 

________________________________ ________________________________ Print Name of
Investor  Signature of Investor     ________________________________
________________________________ Print Name of Spouse Signature of Spouse (if
funds are to be invested in joint (if funds are to be invested in joint name or
is community property) name or is community property)

 
(All residents of a community property state, including California and
Washington, must have signature of spouse.)

 
C-4
 

--------------------------------------------------------------------------------

 

B.           THIS SECTION B IS TO BE COMPLETED BY A CORPORATION, PARTNERSHIP,
TRUST OR ENTITY INVESTOR (Entity).
 

1, Name of Entity:
______________________________________________________________________________________________________________
    2:  Type of Entity: o General Partnership o Limited Partnership     o
Corporation o Limited Liability Company     o Trust       3. Address: 
___________________________________________________________________________________________________________________
    4. Business Phone Number: 
_______________________________________________________________________________________________________
    5. Taxpayer Identification Number:  
_________________________________________________________________________________________________
    6. Date of Organization or Incorporation: 
_____________________________________________________________________________________________
    7. State in which Organized or Incorporated:  
__________________________________________________________________________________________
    8. 
Was this partnership, corporation, trust or other entity formed for the specific
purpose of investing in the Company?
      o Yes    o No     9. Number of equity owners (partners, beneficiaries,
etc.):  
________________________________________________________________________________
    10.
Subscriptions will be accepted only from Entities that are Accredited Investors.
For purposes of enabling the Company to determine whether the undersigned Entity
is an Accredited Investor, please initial the category or categories below that
are true for the Entity.

 
________
(initial)
(i) Investor is a bank as defined in Section 3(a)(2) of the Securities Act of
1933 (the “Act”), or a savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Act, whether acting in its individual
capacity or a fiduciary capacity.
   
________
(initial)
(ii) Investor is a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934.
   
________
(initial)
(iii) Investor is an insurance company as defined in Section 2(13) of the Act.
   
________
(initial)
 
(iv) Investor is an investment company registered under the Investment Company
Act of 1940.
   
________
(initial)
(v) Investor is a business development company as defined in Section 2(a)(48) of
the Investment Company Act of 1940.

 
 
C-5
 

--------------------------------------------------------------------------------

 
 
________
(initial)
(vi) Investor is a small business investment company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) or the Small Business
Investment Act of 1958.
   
________
(initial)
(vii) Investor is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000.
    ________
(initial)
(viii) Investor is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 if (a) the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor or (b) the employee benefit plan has total assets in excess
of $5,000,000 or (c) if a self-directed plan, with investment decisions made
solely by persons that are accredited investors.
    ________
(initial)
(ix) Investor is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
    ________
(initial)
(x) Investor is an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring securities
offered, with total assets in excess of $5,000,000.
    ________
(initial)
(xi) Investor is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Section 230.506(b)(2)(ii) of
Title 17 of the Code of Federal Regulations.
    ________
(initial)
(xii) Investor is an entity in which each equity owner satisfies at least one of
the categories (i) through (xi) above.

 
If you have not initialed at least one of the foregoing categories, stop
here.  You are not an accredited investor and may not participate in the
offering.


11.
The undersigned hereby agrees to provide the Company upon request with a true
and correct list of the names of all partners, shareholders, grantors of an
irrevocable trust or other equity owners of the undersigned.


 
C-6
 

--------------------------------------------------------------------------------

 



The undersigned investor has executed this Accredited Investor Questionnaire
this _____ day of ___________, 20__.


 

________________________________ ________________________________ Print name of
partnership, corporation, Print name of authorized representative trust or other
entity   ________________________________ ________________________________    
By: ___________________________ By: ___________________________   Signature of
authorized representative   Capacity of authorized representative

 
 

 
C-7
 

--------------------------------------------------------------------------------

 
